              Case 2:19-cr-00071-JLR Document 35 Filed 08/19/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                    CASE NO. CR19-0071JLR

11                               Plaintiff,              ORDER GRANTING MOTION
                   v.                                    TO CONDUCT PLEA HEARING
12                                                       BY VIDEO CONFERENCE
            ITERANCE ROY HOWARD,
13
                                 Defendant.
14

15                                   I.       INTRODUCTION

16          Before the court is Defendant Iterance Roy Howard’s motion to proceed with his

17   guilty plea hearing by teleconferencing. (Mot. (Dkt. # 31).) Plaintiff United States of

18   America (“the Government”) opposes Mr. Howard’s motion. (Opp. (Dkt. # 34).) The

19   court has reviewed Mr. Howard’s motion, the Government’s response, the record in this

20   matter, and the applicable law. Being fully advised and finding oral argument

21   unnecessary, the court GRANTS Mr. Howard’s motion as more fully described herein.

22


     ORDER - 1
              Case 2:19-cr-00071-JLR Document 35 Filed 08/19/20 Page 2 of 5



 1                                   II.    BACKGROUND

 2          The Government charged Mr. Howard with one count of Felon in Possession of a

 3   Firearm and one count of Possession of an Unregistered Firearm. Subsequently, the

 4   parties reached a plea agreement and after two continuances the hearing was set for

 5   March 18, 2020. (Not. (Dkt. # 21).)

 6          However, due to the emergency caused by the COVID-19 pandemic, on March 6,

 7   2020, the United States District Court for the Western District of Washington issued

 8   General Order No. 01-20. See General Order (“GO”) 01-20 (Mar. 6, 2020). That order

 9   continued nearly all hearings in both civil and criminal matters through at least March 31,

10   2020. See id. On March 17, 2020, citing guidance issued by public health officials, and

11   documented risks to public gatherings and travel, the United States District Court for the

12   Western District of Washington issued General Order No. 02-20. See GO 02-20 (Mar.

13   17, 2020). The order closed the courthouse to the public entirely and continued all

14   criminal matters scheduled prior to June 1, 2020, pending further order of the court.

15   General Order No. 02-20 further states that:

16          the time period of the continuances implemented by this General Order will
            be excluded under the Speedy Trial Act, as the Court specifically finds that
17          the ends of justice served by ordering the continuances outweigh the best
            interests of the public and any defendant’s right to a speedy trial, pursuant to
18          18 U.S.C. § 3161(h)(7)(A).

19   Id. at 2. Accordingly, on March 24, 2020, the court entered an order continuing Mr.

20   Howard’s change of plea hearing and scheduling a status conference for June 1, 2020.

21   (3/24/20 Order (Dkt. # 24).)

22


     ORDER - 2
              Case 2:19-cr-00071-JLR Document 35 Filed 08/19/20 Page 3 of 5



 1          In subsequent orders, the United States District Court for the Western District of

 2   Washington extended General Order No. 02-20 and continued all criminal matters

 3   scheduled prior to July 1, 2020. See GO 07-20 at 2. Currently, Mr. Howard’s plea

 4   hearing cannot occur in person until at least September 8, 2020.

 5          The parties have reached an agreement to resolve this case. The parties’

 6   agreement requires Mr. Howard to plead guilty. Mr. Howard now asks the court to set a

 7   plea hearing—which the parties can attend remotely—so that he can enter the guilty plea

 8   contemplated by the parties’ agreement. (See generally Mot.)

 9                                    III.    ANALYSIS

10          The Federal Rules of Criminal Procedure make no provision for a defendant to

11   enter a guilty plea except while in open court. See generally Fed. R. Crim. P. Due to the

12   COVID-19 pandemic and the public health emergency, Congress enacted the

13   Coronavirus Aid, Relief, and Economic Safety Act (“CARES Act”), which provides that

14   certain criminal proceedings may proceed by video teleconferencing during the

15   COVID-19 national emergency, including a guilty plea in a felony case. See CARES Act

16   § 15002. To do so, the Judicial Conference of the United States first must find that the

17   COVID-19 emergency will materially affect the functioning of the federal courts

18   generally or a particular court. Id. § 15002(b)(2)(A). It has done so. See Administrative

19   Office of the United States Courts, Judiciary News, Judiciary Authorizes Video/Audio

20   Access During COVID-19 Pandemic (Mar. 31, 2020),

21   https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-videoaudio-access-

22   during-covid-19-pandemic.


     ORDER - 3
              Case 2:19-cr-00071-JLR Document 35 Filed 08/19/20 Page 4 of 5



 1          On March 30, 2020, Chief Judge Ricardo S. Martinez fulfilled the second

 2   requirement of the CARES Act for permitting guilty plea hearings via video

 3   teleconferencing when he entered a finding “that felony pleas under Rule 11 of the

 4   Federal Rules of Criminal Procedure and felony sentencings under Rule 32 of the Federal

 5   Rules of Criminal Procedure cannot be conducted in person without seriously

 6   jeopardizing public health and safety.” See GO 04-20 at 2; see also CARES Act

 7   § 15002(b)(2)(A).

 8          Third, the CARES Act requires that the district court in the particular case must

 9   find “for specific reasons that the plea . . . in that case cannot be further delayed without

10   serious harm to the interests of justice.” See CARES Act § 15002(b)(2)(A); see also GO

11   04-20. Accordingly, the court finds that, because Mr. Howard and the Government have

12   reached an agreement concerning his plea, the plea hearing in this case “cannot be further

13   delayed without serious harm to the interests of justice.” See CARES Act

14   § 15002(b)(2)(A). Absent intervention, Mr. Howard would not be able to participate in a

15   guilty plea hearing until at least September 8, 2020, see GO 11-20 at 2, despite having

16   been under indictment for over one year due to the COVID-19 emergency (see 3/24/20

17   Order). In so finding, the court places special emphasis on the fact that Mr. Howard’s

18   original guilty plea hearing would have likely occurred by March 18, 2020, but for

19   General Order No. 02-20. Accordingly, the court GRANTS Mr. Howard’s motion to

20   proceed with his guilty plea hearing via video teleconference. Mr. Howard requests that

21   the hearing be conducted via a video teleconference. The court agrees and so ORDERS.

22   The court further ORDERS that Mr. Howard’s guilty plea hearing be conducted before a


     ORDER - 4
              Case 2:19-cr-00071-JLR Document 35 Filed 08/19/20 Page 5 of 5



 1   Magistrate Judge and that the Clerk set the video teleconference hearing as soon as is

 2   practicable.

 3                                  IV.    CONCLUSION

 4          Based on the foregoing analysis, and within the specific parameters set forth

 5   above, the court GRANTS Mr. Howard’s motion to proceed with a guilty plea hearing

 6   via video teleconference which will be held before a Magistrate Judge.

 7          Dated this 19th day of August, 2020.

 8

 9

10
                                                     A
                                                     The Honorable James L. Robart
11                                                   U.S District Court Judge

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 5
